NOTICE OF ALLOWANCE

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: the limitations
set forth in independent Claim 1 are not disclosed nor taught by the prior art. Examiner finds the amendment and arguments made by applicant in the remarks dated 07/08/2022, and in the filed RCE dated 08/09/2022, to be persuasive and overcome the prior art of record. 

The closest prior art of record is Park (US 2010/0064716 A1), and Voglewede et al. (US 2006/0086134 A1).

The following is an examiner's statement of reasons for allowance: 
The prior art does not anticipate nor render obvious the combination set forth in the independent claim. The aforementioned references teach an ice tray, a drive part, a frame, a water storage position, a first water supply passage, a second water supply passage, a water pouring part, and a water supply pipe. 

However, the references relied upon fail to teach specific the limitations of:
The prior art does not anticipate nor render obvious the combination set forth in the independent claims, and specifically does not show the limitations of claim 1. 



In regards to Claim 1: “…wherein when the ice tray is located at the water storage position, the water pouring part is protruded to an upper side of the water storage recessed part over an upper end of the ice tray, and a tip end of the water pouring part is located on a lower side with respect to the upper end of the ice tray; wherein the water supplied from the water supply pipe is supplied to the water supply passage and is poured into the water storage recessed part through the water pouring part; and wherein the upper end of the ice tray over which the water pouring part is protruded to the upper side of the water storage recessed part is moved to the lower side so as not to abut with the water pouring part when the ice tray starts turning in the first turning direction from the water storage position toward the ice separation position.”
  


Claims 1 and 5-9 are allowed. 

Therefore, when viewed as a whole and for at least the foregoing reasons, the prior art of record neither anticipates nor rendered obvious the present invention as set forth in the independent claim. Further search was conducted, and no prior art was found that renders the claims anticipated or in combination, obvious. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Liu (US 2009/0145148 A1).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KIRSTIN U OSWALD whose telephone number is (571)270-3557. The examiner can normally be reached 10 a.m. - 6 p.m. M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Len Tran can be reached on 571-272-1184. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KIRSTIN U OSWALD/Examiner, Art Unit 3763                                                                                                                                                                                                        


                                                                                                                                                                                          
                                                                                                                                                                                      
/ERIC S RUPPERT/Primary Examiner, Art Unit 3763